               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON


UNITED STATES OF AMERICA

v.                                   CRIMINAL CASE NO. 2:19-00176

BRIAN KEITH WINGROVE, JR.


                  MEMORANDUM OPINION AND ORDER

     Before the court is the motion of Defendant Brian Keith

Wingrove, Jr. (“Wingrove”) to suppress all evidence seized from

his residence pursuant to the search warrant granted and

executed on February 28, 2018.   ECF No. 22.   The motion has been

fully briefed, and the court held a hearing on October 29, 2019.

For the reasons set forth below, the motion to suppress is

DENIED.

I.   Background

     The evidence in this case was developed from Detective

James R. Pack’s Affidavit describing the events of February 28,

2018, the search warrant for Wingrove’s residence granted

February 28, 2018, Parole Services’ Response Matrix Worksheet

files on Wingrove, and from Det. Pack’s, Parole Officer Jessica

Crook’s, and Sgt. C.A. Young’s witness testimony given at the

suppression hearing held before the court on October 29, 2019.

The relevant evidence is as follows.

     Wingrove was convicted in 2005 of felony first degree armed
robbery and in 2015 of being a felon in possession of a firearm.

In April 2017, the State of West Virginia released Wingrove on

parole, which included the following condition:

          q. A parolee or probationer shall submit to a search
          without warrant of his or her person, place of
          residency or motor vehicle by his or her parole
          officer for supervision purposes at any time during
          the parole period.

     By September 7, 2017, Wingrove had missed multiple parole

appointments and it was determined that he had absconded from

parole.    On September 11, 2017, the State of West Virginia

issued a warrant for Wingrove’s arrest for his parole

violations.    In early 2018, Sgt. C.A. Young, of the Central West

Virginia Drug Task Force, received information through a tip

from a separate ongoing DEA investigation that Wingrove was

living in a trailer in Oak Hill, West Virginia, was involved in

drug dealing, and possessed a firearm.     Sgt. Young called the

West Virginia Department of Corrections Parole Services office

and communicated this information to Parole Officer Heather

Crook.    Heather Crook relayed the information on Wingrove’s

suspected activities and whereabouts to Parole Officer Jessica

Crook, Wingrove’s parole officer.     Jessica Crook then requested

that Oak Hill Police Department officers accompany her and

Heather Crook to Wingrove’s trailer, aid in the arrest of

Wingrove, and provide security during a walkthrough of the



                                  2
trailer if it was in fact Wingrove’s residence. 1

     On February 28, 2018, officers with the Central West

Virginia Drug Task Force, Oak Hill Police Department, and West

Virginia Division of Corrections Parole Services office went to

46 Trump Street, Oak Hill, West Virginia, to arrest Wingrove on

a parole violation warrant.   Officers present at the scene

included Det. Pack, Cpl. J.A. Jones, Ofc. M.D. Grose, and Parole

Officers Jessica Crook and Heather Crook.   Det. Pack testified

that police officers present were aware that Wingrove absconded

from parole, that there was a warrant for his arrest, and that

the Drug Task Force had received information that Wingrove

possessed a firearm and was conducting drug transactions at the

trailer.   Det. Pack also testified at the hearing that the

trailer park where Wingrove was located was known by police to

be a high crime area.

     When officers approached the trailer at 46 Trump Street,

they saw two cars parked in the trailer’s driveway – a pewter-

in-color Chevrolet Silverado and a silver Dodge Charger.

Advancing upon the trailer, Cpl. Jones, Ofc. Grose, and Parole




1 At the hearing, Parole Officer Jessica Crook explained that it
was the parole office’s common practice to request that police
accompany parole officers on their visits when a warrant for the
parolee’s arrest had been issued. She also testified that it
was her intention to have Wingrove arrested for his parole
violations and to search Wingrove’s trailer to determine if he
was committing additional parole violations.
                                 3
Officer Jessica Crook went to the front door, and Det. Pack and

Parole Officer Heather Crook went to secure the rear of the

trailer.    One of the officers at the front knocked on the door.

Det. Pack then heard movement from inside the trailer, as if

someone had moved from the far back side of the trailer to the

front section of the trailer and then moved back to the rear

door.   The rear door of the trailer then opened and Wingrove

exited the trailer.   According to Det. Pack, Wingrove exited the

door quickly and showed surprise at the presence of the

officers.   Wingrove had taken only one step outside the door

before Det. Pack drew his firearm and instructed Wingrove to get

on the ground.   Wingrove complied and was handcuffed on the

ground outside the trailer.   Following Wingrove’s exit from the

trailer, Det. Pack testified that he did not hear any other

sounds coming from inside the trailer, but that he was busy

detaining Wingrove during that time and so could not be certain.

     After Wingrove was handcuffed, Det. Pack and another police

officer entered the residence and cleared it – the “protective

sweep” at issue in this case.    While clearing the area believed

to be Wingrove's bedroom to the right of the rear entrance, Det.

Pack observed a spoon with what appeared to a be a piece of a

cigarette filter and some off-white substance believed to be

methamphetamine on it, a purple cube-like container with a

white-in-color powdery substance believed to be methamphetamine

                                  4
in it, and multiple needles that were in plain view on a table.

On the floor below this table, also in plain view, was a black

bag with what appeared to be a considerable amount of U.S.

currency in it.    Officers did not seize these items at that

time.

     Once the police officers completed their sweep of the

trailer, Parole Officers Heather Crook and Jessica Crook

conducted their own security sweep of the residence.    After

determining there were no other persons in the trailer, Jessica

Crook asked Wingrove whether this trailer was his residence, and

she testified that Wingrove answered in the affirmative.    Once

she determined that the trailer was Wingrove’s residence, she

then walked through the trailer looking for any parole

violations.   Upon doing so, she testified that she saw drugs and

money in plain view, which she subsequently discussed with Det.

Pack and the other officers on the scene after completing her

walkthrough search.

     After the residence was cleared, Wingrove was placed inside

a vehicle.    Several officers, including Det. Pack and Jessica

Crook, stayed behind.    Det. Pack and other officers observed

through the rear driver’s side window of the pewter Chevrolet

Silverado what appeared to be an AR-15 in plain view.    Officers

also observed through the rear passenger’s side window of the

silver Dodge Charger what appeared to be the butt end of a

                                  5
firearm. 2

     Det. Pack then relayed what he had seen inside the

residence and inside the cars to Det. J.G. Hoover, who applied

for and obtained a search warrant for the trailer.    There were

two stated grounds for the search warrant in Det. Hoover’s

affidavit seeking the search warrant:

     1) “Members of the Central West Virginia Drug Task Force,
        Oak Hill Police Department and the West Virginia State
        Police have received numerous complaints about the
        distribution of controlled substances from this
        residence.”

     2) “While members of the Oak Hill Police Department were
        at the residence for the purpose of a probation
        violation, they discovered what they stated to be a
        large amount of a clear crystal substance believed to
        be Methamphetamine, a scheduled [sic] II controlled
        substance.”

     The search warrant was obtained on February 28, 2018 in the

County of Fayette, West Virginia, and the search was executed

about an hour later the same day.    From the search of the

trailer, the police recovered 51 grams of methamphetamine, 47

Suboxone strips, $2,306 in United States currency, a digital

scale, and a handgun.   Wingrove was subsequently charged in the

Southern District of West Virginia with (1) possession with




2 The search warrant, per its terms describing the premises to be
searched, does not extend to the two cars parked on the
premises. The court is uncertain if the firearms in the cars
were ever seized by the government. Regardless, if items were
in fact seized from the cars, the defendant has not challenged
any such seizure.
                                 6
intent to distribute methamphetamine in violation of 21 U.S.C. §

841(a)(1); (2) possession with intent to distribute

buprenorphine in violation of 21 U.S.C. § 841(a)(1); (3)

possession of a firearm in furtherance of a drug trafficking

crime in violation of 18 U.S.C. § 924(c)(1)(A); and (4) being a

felon in possession of a firearm in violation of 18 U.S.C. §§

922(g)(1), 924(a)(2).

II.   Analysis

      Wingrove moves to suppress the evidence gathered from

inside the trailer on the ground that the warrant to search the

trailer was based upon the officers’ observations from an

illegal warrantless search of his residence.   He argues that

after excluding the information related to the unlawful search

from the affidavit supplying the basis for the search warrant,

the remaining portion of the search warrant does not contain

sufficient grounds to create probable cause to grant the

warrant.    Wingrove further contends that Parole Officer Jessica

Crook’s walkthrough search of the trailer, where she also saw

the drugs and then reported her findings to Det. Pack, cannot

serve as an independent source for admission of the evidence,

because Parole Officer Jessica Crook’s search did not comply

with the terms of Wingrove’s parole condition authorizing

warrantless searches by parole officers for supervisory

purposes.

                                  7
     The government counters by arguing that the police officers

were permitted under Maryland v. Buie, 494 U.S. 325 (1990), to

conduct the “protective sweep” during which they saw the drugs

in the trailer.   Alternatively, the government argues that the

information Parole Officer Jessica Crook supplied to Det. Pack

following her supervisory parole search is a lawful and

independent source for the search warrant’s factual basis.

     The court finds that the police’s protective sweep was

lawful and, alternatively, finds that Parole Officer Jessica

Crook’s supervisory search provides a lawful and independent

basis of the information used to obtain the search warrant.

     A.   The protective sweep was lawful.

     The Fourth Amendment ensures the people's right to be

“secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures.”   U.S. Const. amend. IV.    A

person's home is accorded a significant privacy interest under

the Fourth Amendment and, absent an exception, the “threshold

may not reasonably be crossed without a warrant.” Payton v. New

York, 445 U.S. 573, 590 (1980).   As such, warrantless entries

into a residence are presumptively unreasonable, and the

government bears the burden of rebutting that presumption.

Welsh v. Wisconsin, 466 U.S. 740, 749–50 (1984); United States

v. Mowatt, 513 F.3d 395, 399 (4th Cir. 2008).



                                  8
     However, in Buie, the Supreme Court held that police

officers, incident to an arrest, may conduct a precautionary

protective sweep of areas “immediately adjoining the place of

arrest from which an attack could be immediately launched,”

without probable cause.   494 U.S. at 334.   The purpose of this

exception to the warrant requirement is to allow officers to

take reasonable steps “to assure themselves that the persons

with whom they were dealing were not armed with, or able to gain

immediate control of, a weapon that could unexpectedly and

fatally be used against them.”   Id. at 333.   Protective sweeps

are not permitted after every arrest as a matter of course,

however; the Supreme Court has established that protective

sweeps are only lawful when officers possess “articulable facts

which, taken together with the rational inferences from those

facts, would warrant a reasonably prudent officer in believing

that the area to be swept harbors an individual posing a danger

to those on the arrest scene.”   Id. at 334.

     The fact that Wingrove was arrested outside, rather than

inside his home, is not pertinent to the Buie analysis.    The

Fourth Circuit has established that the protective sweep

doctrine allows searches of the arrestee’s home even when the

arrest occurs just outside the home.   See United States v.

Jones, 667 F.3d 477, 485 n.10 (4th Cir. 2012) (holding the same

after noting that “virtually all of our sister circuits have

                                 9
recognized that the Buie protective sweep doctrine applies to an

arrest occurring just outside a residence”).

     The issue here is whether the police possessed sufficient

articulable facts to create a reasonable belief that another

dangerous individual was present in the area to be searched.

Because of the officers’ knowledge of Wingrove’s drug dealing

combined with the fact that multiple cars were parked in

Wingrove’s driveway at the time of the arrest, the court finds

that the police possessed sufficient articulable facts to

justify their protective sweep of Wingrove’s residence.

     The Fourth Circuit, in addressing the appropriate bounds of

the protective sweep doctrine, has stated that knowledge of drug

transactions occurring at the premises is the kind of

articulable fact that justifies a protective sweep. 3   See id.   As




3 On its own, knowledge that a person deals drugs does not
justify a protective sweep. See, e.g., United States v.
Delgado-Perez, 867 F.3d 244, 254 (1st Cir. 2017) (“We have never
held that because the person arrested is sought for drug
trafficking, it is reasonable to suspect for that reason alone
that there may be another person in the home who poses a danger
to officer safety.”); United States v. Moran Vargas, 376 F.3d
112, 116 (2d Cir. 2004) (suspicion that the defendant was a drug
courier, without more, is insufficient to justify a protective
sweep); United States v. Taylor, 248 F.3d 506, 514 (6th Cir.
2001) (generalized suspicion that defendant was a drug dealer
was inadequate, standing alone, to justify protective sweep).
However, courts approve of protective sweeps where police
possessed knowledge of drug dealing plus some other relevant
articulable fact(s). For example, in Jones, the Fourth Circuit
upheld the sweep due to “the presence of the seven vehicles
[parked on the premises] coupled with . . . prior surveillance
                                10
Det. Pack testified, drug transactions by their very nature

generally require at least two persons, and these persons are

often dangerous.   Cf. Harmelin v. Michigan, 501 U.S. 957, 1002-

03 (1991) (citing studies demonstrating “a direct nexus between

illegal drugs and crimes of violence”); Tunnell v. Gill, 2018 WL

4154130, at *7–8 (D. Kan. Aug. 30, 2018) (“[D]rug trafficking

[is] an activity typically requiring more than one person.”).

Here, the police officers had a reasonable basis to believe

Wingrove was engaging in drug transactions due to the

information supplied by Sgt. Young that was uncovered during his

DEA investigation. 4



of known meth users patronizing the Jones residence.”   Jones,
667 F.3d at 485 (emphasis added).

4 The court notes that the evidence of drug dealing here is
weaker than in other cases upholding a protective sweep due
reported drug dealing at the residence. For example, in other
cases, police officers personally witnessed known drug
purchasers enter a residence over a lengthy period of time.
See, e.g., United States v. Lawlor, 406 F.3d 37, 42 (1st Cir.
2005) (upholding protective sweep where “over the years, [the
officer] had routinely observed ‘individuals coming and going
from th[e] house’”); United States v. Cavely, 318 F.3d 987, 996
(10th Cir. 2003) (upholding protective sweep where, “[a]mong
other things, the officers had a clear indication of on-going
methamphetamine production at the house”). Or, police witnessed
or knew that another person had entered the residence prior to
the arrest and protective sweep. See, e.g., United States v.
Starnes, 741 F.3d 804, 808 (7th Cir. 2013) (upholding search
where the officers “had reliable information that drugs were
being sold from . . . the house and that a shooting had occurred
on the premises just a few hours prior”); United States v. Hauk,
412 F.3d 1179, 1192 (10th Cir. 2005) (upholding protective sweep
where officers had suspicion of defendant’s drug dealing and
officers saw an unidentified man park his car and enter the
                                11
      Courts consistently find that drug trafficking, when

combined with other articulable facts, creates a reasonable

belief that other dangerous persons are nearby.   See United

States v. Jones, 667 F.3d 477, 485 (4th Cir. 2012) (upholding a

protective sweep due to “the presence of the seven vehicles

[parked on the premises] coupled with . . . prior surveillance

of known meth users patronizing the Jones residence”); see also

United States v. Williams, 871 F.3d 1197, 1202 (11th Cir. 2017)

(holding that a protective sweep was justified because officers

noted the subject's car and two other cars parked in the

driveway and that previous surveillance had indicated potential

drug trafficking activities on the property).   Thus, the

protective sweep is valid against Wingrove here because there is

another articulable fact which creates the reasonable suspicion

justifying the sweep: the fact that multiple cars were parked in

Wingrove’s driveway.

     Multiple cars parked in an arrestee’s driveway is a

relevant articulable fact that helps justify a protective sweep.

See Jones, 667 F.3d at 485.   Multiple cars present at a

residence reasonably creates the inference that multiple persons




defendant’s home). Here, while the police had the information
Sgt. Young received from a tip in another investigation, the
police did not have firsthand knowledge of Wingrove’s drug-
related activities nor did they ever see possible confederates
enter Wingrove’s trailer.
                                12
are present.   Det. Pack and Parole Officer Jessica Crook both

testified that they did not know whether or not one or both of

the cars parked in the driveway belonged to Wingrove.   Jessica

Crook also testified that, to the best of her knowledge,

Wingrove’s parole supervision file did not contain any mention

of either of the vehicles present at the scene.   Therefore, the

presence of multiple vehicles, which were not known to be owned

by Wingrove, reasonably suggests that multiple persons were

present inside the trailer.   Moreover, these additional persons

were reasonably deemed to be dangerous individuals given the

reports of Wingrove’s drug dealings.   Compare Henderson v.

Motley, 2014 WL 3661107, at *9 (W.D. Va. July 22, 2014)

(invalidating a protective sweep in spite of the presence of

multiple vehicles because there were no additional indications

that these additional persons were dangerous).

     Wingrove’s reported possession of a firearm at his

residence constitutes an additional relevant articulable fact.

Knowledge that a firearm is present inside a residence cannot

itself be an articulable fact, as a firearm without someone to

wield it would not reasonably threaten the safety of officers.

See United States v. Gandia, 424 F.3d 255, 264 (2d Cir. 2005)

(invalidating protective sweep where, despite facts suggesting

that there might be a gun in the apartment, there were no

“specific and articulable facts” suggesting the presence of

                                13
third party who could use it); United States v. Tisdale, 921

F.2d 1095, 1097 (10th Cir. 1990) (“[T]he danger which justifies

a protective sweep comes from the possible presence of other

armed and dangerous persons in the vicinity.”).   Here, however,

there are such articulable facts, see supra, that other

dangerous persons were possibly present inside the residence and

thus could use any firearm present.   Therefore, the reported

presence of a firearm within the residence, combined with the

reasonable suspicion that other dangerous persons may be present

to use the firearm, justifies the officers’ protective sweep.

     Though the court is convinced that the protective sweep is

justified by the reports of drug dealing and firearms and the

presence of multiple vehicles, the government argues that there

are additional facts supporting the decision by police to

conduct the protective sweep.   First, the government contends

that Wingrove attempted to flee from officers, and attempted

flight can reasonably signify danger or the presence of other

individuals.   Second, the government argues that officers were

in danger due to their position out in the open near the

residence.   The court is not persuaded by either line of

argument, but will include its analysis for completeness of the

record.

     Attempted flight is an additional factor that several

courts have found is a relevant articulable fact.   See, e.g.,

                                14
United States v. Meza-Corrales, 183 F.3d 1116, 1124 (9th Cir.

1999) (recognizing attempted flight of two persons as a fifth

fact among six facts justifying the protective sweep).   Flight

as an articulable fact is sourced from the Terry stop context,

where an officer confronting a nervous, furtive, or fleeing

suspect on the street has an articulable reason to be concerned

for his safety and may therefore conduct a Terry stop and frisk.

See Terry v. Ohio, 392 U.S. 1 (1968).   Some courts have applied

this same reasoning to the protective sweep context, reasoning

that there is “no reason why [protective sweep] analysis should

not be extended from the Terry context to the Buie context,

given that the level of suspicion “is no more and no less than

was required in Terry.”   United States v. Cash, 378 F.3d 745,

748 (8th Cir. 2004) (quoting Buie, 494 U.S. at 334).

     However, assuming without deciding that attempted flight

may serve as an articulable fact as a matter of law, the court

is not convinced that Wingrove actually attempted to flee.    Det.

Pack testified that Wingrove was detained after taking only one

step outside the trailer.   Although Det. Pack added that

Wingrove showed surprise at the presence of the officers at the

back of the trailer, being a mere one step removed from a

residence does not suggest attempted flight.   Moreover, Det.

Pack further testified that Wingrove complied with all commands



                                15
given by Det. Pack once Wingrove emerged from the trailer.     The

court is thus not persuaded that Wingrove attempted to flee.

     The government also contends that the trailer’s thin walls

and the officers’ position outside the trailer justifies the

protective sweep. 5   This is unpersuasive.   The Fourth Circuit has

commented that officers are in less danger when they make an

arrest outside, rather than inside a defendant’s home.     See Pena

v. Porter, 316 F. App'x 303 (4th Cir. 2009) (“[P]rotective

sweeps are not justified as a matter of course. . . . Outside of

a home, the risk of danger to police officers is substantially

diminished.”); see also United States v. Carter, 360 F.3d 1235,

1242 (10th Cir. 2004) (“Officers within the home of an arrestee

may be particularly vulnerable to a dangerous confederate out of

sight within the home. The risk is substantially diminished when

the officers effect the arrest outside the home.”); but see

United States v. Maldonado, 472 F.3d 388, 395 (5th Cir. 2006)

(determining that a protective sweep was justified based on the

fact that agents were exposed in an open area surrounding a

trailer even though agents had no certain knowledge that other

individuals were in the trailer).




5 Det. Pack also testified that the surrounding area was a high
crime area. However, Buie cautions that this does not validate
a protective sweep. See Maryland v. Buie, 494 U.S. 325, 334 n.2
(1990).
                                 16
     The facts known to Det. Pack and the police officers at the

scene created a reasonable suspicion that a dangerous third

party was inside Wingrove’s trailer at the time of the arrest.

Due to the combination of Wingrove’s reported drug dealing, the

presence of multiple cars in the trailer’s driveway, and the

reported presence of firearms in the trailer, the police

possessed sufficient articulable facts in this case to justify

their protective sweep.

     Because the officers could conduct a protective sweep,

their use of the evidence they found in plain view as grounds

for the later search warrant does not taint the warrant.    As the

Supreme Court has explained, “if contraband is left in open view

and is observed by a police officer from a lawful vantage point,

there has been no invasion of a legitimate expectation of

privacy and thus no ‘search’ within the meaning of the Fourth

Amendment — or at least no search independent of the initial

intrusion that gave the officers their vantage point.”

Minnesota v. Dickerson, 508 U.S. 366, 375 (1993).    As part of

the sweep, the officers saw the methamphetamine and other drug

paraphernalia in plain view.   It “was only coincidental that

[the officers] discovered contraband in plain view while

conducting the [protective] sweep.”    United States v. Yeary, 740

F.3d 569, 580 (11th Cir. 2014).    The officers then obtained a

search warrant for the trailer and seized the various items of

                                  17
contraband.   As a result, all of the evidence found pursuant to

the search warrant is admissible.

     B.   Parole Officer Jessica Crook’s supervisory search is a

          valid lawful and independent source for the basis of

          the search warrant.

     As an alternative ground for admitting the evidence, the

government argues that the information relayed to the police by

Parole Officer Jessica Crook serves as an independent source for

the search warrant’s factual basis.   After Wingrove was

arrested, Crook testified that she entered Wingrove’s trailer to

conduct a supervisory search to check for additional parole

violations, and saw contraband in plain view which she reported

to Det. Pack.   Crook’s search was authorized by a condition of

Wingrove’s parole allowing warrantless searches by his parole

officer for supervisory purposes.    To determine whether Crook’s

report to the police serves as a valid independent source, the

court first considers whether her search was itself

constitutional, and second considers whether her report to

police meets the elements of a valid independent source.

          1. Parole Officer Crook’s search was lawful.

     The Supreme Court has discussed warrantless searches of

parolees/probationers 6 in three major cases.   The first is


6 The Supreme Court has not treated parolees differently than
probationers in this Fourth Amendment context, other than to
                                18
Griffin v. Wisconsin, 483 U.S. 868 (1987).    In Griffin, the

Supreme Court extended the “special needs” exception to the

warrant requirement to the State’s operation of a probation or

parole system.   See id. at 873-80.   The Court explained that

probation supervision “is a ‘special need’ of the State

permitting a degree of impingement upon privacy that would not

be constitutional if applied to the public at large,” and also

that “[a] warrant requirement would interfere to an appreciable

degree with the probation system.”    Id. at 875-76.   However, the

Court limited its holding in Griffin by requiring that the

probation officer have “reasonable grounds” to conduct the

search, id. at 876, and by requiring that the probation

regulation authorizing warrantless searches – “as it has been

interpreted by state corrections officials and state courts” –

must serve and be complied with in a manner that actually serves

the special needs of parole.   See id. at 875.

     The second Supreme Court case is United States v. Knights,

534 U.S. 112 (2001).   In Knights, the Court was asked the

question of whether the Fourth Amendment limits searches

pursuant to a probation condition to only those searches with a

“probationary” purpose.   Id. at 116.   The Court answered no –




explain that parolees have even lower expectations of privacy
than do probationers. See Samson v. California, 547 U.S. 843,
857 (2006).
                                19
even if searches of parolees or probationers did not have a

probationary purpose that met the special needs exception to the

warrant requirement as established in Griffin, a search could

still be valid under the Fourth Amendment if it is found

reasonable after balancing the government’s interest in the

search against the defendant’s reasonable expectation of

privacy.   See id. at 119-21.   Given the high governmental

interest in supervising probationers, and the low reasonable

expectation of privacy that probationers have (which is further

lowered when a defendant has agreed to allow warrantless

searches as a condition of probation), warrantless searches by

probation officers are reasonable and valid so long as the

officer has reasonable suspicion of criminal activity.    See id.

Therefore, the official purpose of the probation condition, as

well as the purpose of the search itself, is irrelevant.      See

id. at 122 (“Because our holding rests on ordinary Fourth

Amendment analysis that considers all the circumstances of a

search, there is no basis for examining official purpose.”).

     In the third case, Samson v. California, the Supreme Court

upheld warrantless and suspicionless searches of parolees whose

conditions of parole authorized warrantless searches.    547 U.S.

843, 857 (2006).   In reaching that result, the Court determined

that such searches comply with the Fourth Amendment because the



                                 20
government’s legitimate interest in searching parolees outweighs

a parolee’s reasonable expectation of privacy.   Id. at 850-57.

     The Eastern District of North Carolina concisely explained

how a court should use Griffin and Knights and Samson to

evaluate the constitutionality of a warrantless search of a

parolee:

     First, the court should determine whether the search was
     made for the purpose of the “special needs” of [parole],
     i.e. inquire whether the search was a “[parole] search”
     made pursuant to state law or regulation. If the search
     was made for the special needs of [parole], then the
     court should apply Griffin. In so doing, the court must
     determine whether the statute or regulation authorizing
     the search is reasonable and examine whether the search
     complied with the statute or regulation. A federal court
     is “bound by the state court's interpretation” of the
     statute or regulation, if such exists, but this “is
     relevant to [the] constitutional analysis only insofar
     as it fixes the meaning of the regulation [or statute].”

     If, on the other hand, the search was not made for the
     purpose of the special needs of . . . parole supervision,
     i.e. the search does not comply with a statute or
     regulation authorizing warrantless searches based upon
     the state's special needs, or the state law or regulation
     purporting to authorize such searches is itself
     unconstitutional, then the court must apply the Knights
     balancing test to determine the reasonableness of the
     search. In conducting this balancing test, the court
     must weigh the state's legitimate governmental interests
     against the individual's privacy interests, giving due
     regard to any . . . parole condition authorizing
     warrantless searches.

United States v. Clark, 2017 WL 9485522, at *6–7 (E.D.N.C. June

27, 2017) (internal citations omitted).   The Fourth Circuit in

United States v. Midgette followed a similar analytical process

in considering whether a warrantless search of a North Carolina

                                21
probationer's home conducted pursuant to a condition of

probation complied with the Fourth Amendment.    478 F.3d 616,

622-24 (4th Cir. 2007) (analyzing the search and the condition

of parole authorizing warrantless searches under the Griffin

special needs exception and under North Carolina law, then

analyzing the reasonableness of the search, but not considering

the search’s purpose, under Knights).

     Therefore, the first inquiry is a Griffin analysis of

whether the searches by the police and by Parole Officer Jessica

Crook were parole searches made pursuant to a condition of

parole authorizing warrantless searches of parolees, and also

whether the searches complied with this condition as interpreted

by state courts. 7   Wingrove’s relevant condition of parole is

that he “shall submit to a search without warrant of his or her

person, place of residency or motor vehicle by his or her parole

officer for supervision purposes at any time during the parole

period.”   The sweep conducted by the police following Wingrove’s

arrest is not a parole search because it was conducted by police

for the purpose of securing the safety of the area, and not for

supervising Wingrove as a parolee.    It thus does not meet the

special needs exception set out in Griffin.     Moreover, the terms


7 The court is unaware of any West Virginia court interpretations
of the relevant parole condition authorizing warrantless
supervisory searches by parole officers. The court thus
interprets the condition using the plain meaning of its terms.
                                 22
of the condition of parole authorize searches by the parole

officer “for supervision purposes”; the terms do not authorize

warrantless searches by police officers for non-supervision

purposes, such as the security purposes at the heart of a

protective sweep.

     However, the later search of the trailer by Parole Officer

Jessica Crook appears to be a parole search, and falls within

the allotted terms of the parole condition.   Parole Officer

Jessica Crook testified that it is her common practice to do

warrantless walkthroughs of her parolees’ residences to check

for parole violations.   Here, Wingrove had violated his parole

by absconding, and there were reports of additional drugs and

firearms parole violations.   Crook testified that she conducted

a search of Wingrove’s trailer for the purpose of supervising

him and determining if those additional reports of violations

were substantiated.   If true, Crook’s supervisory search would

be lawful because it would be conducted pursuant to the special

needs of parole as established by Griffin.

     At the suppression hearing, though, Wingrove raised the

issue of whether Crook’s search truly was for supervisory

purposes.   He noted that Crook did not document her supervisory

walkthrough search in her Response Metrics report, nor did she

document the purpose of her search as supervisory.   The court,

after hearing Crook’s testimony, finds her testimony and the

                                23
testimony of Det. Pack credible, and so does believe that her

search was for supervisory purposes.     Thus, Crook’s search

complies with the condition of parole and the special needs of

parole exception to the warrant requirement.

     In the alternative that the special needs exception is not

met, applying Knights and Samson to Parole Officer Jessica

Crook’s search likewise yields the result that the searches were

constitutional. 8

     The government’s legitimate interest in searching parolees

is substantial.     The Supreme Court “has repeatedly acknowledged

that a State has an ‘overwhelming interest’ in supervising

parolees because ‘parolees . . . are more likely to commit

future criminal offenses.’ . . . [A] State's interests in

reducing recidivism and thereby promoting reintegration and

positive citizenship among probationers and parolees warrant

privacy intrusions that would not otherwise be tolerated under

the Fourth Amendment.”     Samson, 547 U.S. at 853 (quoting

Pennsylvania Bd. of Probation and Parole v. Scott, 524 U.S. 357,

365 (1998) (explaining that the interest in combating recidivism

“is the very premise behind the system of close parole

supervision”)).     This high government interest in searching


8 The court declines to rule on whether the police’s warrantless
search, apart from Crook’s search, would also be constitutional
applying the Knights and Samson reasonableness balancing test.


                                  24
parolees is largely due to the general fact that parolees “have

even more of an incentive to conceal their criminal activities

and quickly dispose of incriminating evidence than the ordinary

criminal because [they] are aware that they may be subject to

supervision and face revocation of probation [or parole].”

United States v. Knights, 534 U.S. 112, 120 (2001).

Furthermore, the State has an interest in helping rehabilitate

and reintegrate ex-offenders, and the State uses parole

officers’ searches of parolees to effectively supervise its

parolees and accomplish this interest.    Because parole has the

dual purpose of rehabilitating the offender and protecting

society, it is constitutionally reasonable for a parole officer

to search parolees in compliance with a parole agreement search

provision, but without a warrant.

     In stark contrast to the high government interest in

searching parolees, a parolee possesses a very low reasonable

expectation of privacy.   See Samson, 547 U.S. at 850-57.    This

is because “parolees are on the ‘continuum’ of state-imposed

punishments,” and “parole is more akin to imprisonment than

probation is.”   Id. at 850.   The fact that a parolee may serve

his parole period either in physical custody, or elect to

complete his sentence out of physical custody and subject to

certain conditions, displays the similarity between

incarceration and parole.   See id. at 851.   And notably,

                                 25
parolees technically remain in the legal custody of the State

Department of Corrections while on parole.    See id.   Moreover,

“[i]n most cases, the State is willing to extend parole only

because it is able to condition it upon compliance with certain

requirements.”    Scott, 524 U.S. at 365.

     One such condition is a provision authorizing warrantless

searches.   When a parolee has a condition of parole that allows

warrantless searches, the parolee’s reasonable expectation of

privacy drops even further.   The Supreme Court has gone so far

as to conclude that a parolee subject to such a condition of

parole does not have “an[y] expectation of privacy that society

would recognize as legitimate.”    Samson, 547 U.S. at 852.   This

is because acceptance of a clear and unambiguous search

condition significantly diminishes any remaining reasonable

expectations of privacy that parolees may have.    Knights, 534

U.S. at 119-20.

     Applying this balancing of the government’s interest

against Wingrove’s reasonable expectation of privacy in this

case, it is clear that the parole condition authorizing such

searches complies with the Fourth Amendment.    The government’s

legitimate interest in parole officers monitoring parolees is

high, as explained above.    Moreover, Wingrove’s absconding from

parole and the reports of him committing additional parole

violations of dealing drugs and possessing a firearm further

                                  26
heightens the government’s interest in conducting the

supervisory parole search of his residence, as reasonable

suspicion exists and the government’s interest in combating

recidivism is more fully realized.     In comparison, Wingrove’s

reasonable expectation of privacy is incredibly low.     He is a

parolee who has authorized warrantless searches by his parole

officer for supervisory purposes.     While Wingrove did not

authorize warrantless searches by the police, or by his parole

officer for non-supervision purposes (assuming, arguendo, that

Crook’s search was not properly supervisory), this only slightly

raises his expectation of privacy above the negligible degree

expressed in Samson.    See id. at 852.   Wingrove signed his

parole terms and thus was still clearly aware that he could be

subject to warrantless searches by his parole officer at any

time.   See United States v. Pickens, 295 F. App'x 556, 558 (4th

Cir. 2008) (signing the parole agreement constitutes awareness

and acceptance of the parole condition authorizing warrantless

searches).    Thus, though slightly raised above the expectation

of privacy held by the defendants in Knights or Samson,

Wingrove’s reasonable expectation of privacy is still grossly

disproportionate to the high government interest in conducting

the search.    See supra; see also Pickens, 295 F. App’x at 558

(upholding, pursuant to Samson, a warrantless search where the

parolee was subject to the exact same condition of parole as

                                 27
here).    Therefore, Crook’s search of Wingrove’s trailer was

reasonable and valid under the Fourth Amendment.

             2. Parole Officer Crook’s report to police meets the

               independent source doctrine’s requirements.

     The court now determines whether Parole Officer Jessica

Crook’s report to police of the contraband found within

Wingrove’s residence meets the elements of a valid independent

source.   The independent source doctrine states that evidence

gathered pursuant to an illegal search should not be suppressed

when the evidence has or would have been discovered and

admissible through a lawful independent source.     See Murray v.

United States, 487 U.S. 533, 537–39 (1988).     Here, Crook’s

search was lawful, see supra, and serves as a functional

independent source for the factual basis of the warrant.     There

is no indication that the police informed Crook prior to Crook’s

search that the police had seen contraband inside Wingrove’s

residence.     Further, Crook testified that it was her regular

practice to do supervisory walkthrough searches of her parolee’s

residence to check for parole violations.     Crook’s search, and

her viewing of Wingrove’s contraband, would have happened

whether or not the police conducted their protective sweep.

Crook then reported the drugs she saw inside Wingrove’s trailer

to Det. Pack and the police.     Additionally, Det. Pack testified

at the hearing that he instructed a fellow officer to seek a

                                  28
search warrant after Crook reported the drugs she had seen in

her walkthrough.

     Therefore, the police would have acquired information of

the methamphetamine inside Wingrove’s trailer even had they not

conducted their protective sweep, and likewise would have

decided to seek a search warrant even had they not conducted

their protective sweep.   As such, after replacing the Oak Hill

Police Department’s discovery of the methamphetamine with

Crook’s independent report of the methamphetamine, the warrant’s

factual basis is independent of the fruits of the unlawful

search while continuing to create sufficient probable cause.

See United States v. Hill, 776 F.3d 243, 251 (4th Cir. 2015) (“To

find the search with a warrant ‘genuinely independent,’ the

unlawful search must not have affected (1) the officer's

‘decision to seek the warrant’ or (2) the magistrate judge's

‘decision to issue [it].’” (quoting Murray, 487 U.S. at 542)).

Accordingly, Crook’s report to police serves as a lawful and

independent source of the information used to obtain the

warrant.

III. Conclusion

     The police officers’ protective sweep of Wingrove’s trailer

subsequent to his arrest was supported by sufficient articulable

facts.   Additionally and alternatively, Parole Officer Jessica

Crook’s search and communication to the police of the drugs

                                29
inside Wingrove’s residence serves as lawful and independent

grounds for the search warrant.    For the foregoing reasons,

Wingrove’s motion to suppress is DENIED.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to all counsel of record, the United States

Marshal for the Southern District of West Virginia, and the

Probation Office of this court.

     IT IS SO ORDERED this 5th day of November, 2019.

                             ENTER:


                            David A. Faber
                            Senior United States District Judge




                                  30
